 


109 HR 4641 IH: Assisting Doctors to Obtain Proficient and Transmissible Health Information Technology (ADOPT HIT) Act of 2005
U.S. House of Representatives
2005-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4641 
IN THE HOUSE OF REPRESENTATIVES 
 
December 18, 2005 
Mr. Gingrey (for himself, Mr. Norwood, Mr. Garrett of New Jersey, Mrs. Capito, and Miss McMorris) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to increase the deduction under section 179 for the purchase of qualified health care information technology by medical care providers and to allow a credit against tax for applicable telecommunications charges paid or incurred by such providers. 
 
 
1.Short titleThis Act may be cited as the Assisting Doctors to Obtain Proficient and Transmissible Health Information Technology (ADOPT HIT) Act of 2005. 
2.Purchase of qualified health care information technology 
(a)In generalSection 179 of the Internal Revenue Code of 1986 (relating to election to expense certain depreciable assets) is amended by adding at the end the following new subsection: 
 
(e)Health care information technology 
(1)In generalIn the case of qualified health care information technology purchased by a medical care provider and placed in service during a taxable year— 
(A)subsection (b)(1) shall be applied by substituting $250,000 for $100,000, 
(B)subsection (b)(2) shall be applied by substituting $600,000 for $400,000, and 
(C)subsection (b)(5)(A) shall be applied by substituting $250,000 and $600,000 for $100,000 and $400,000. 
(2)DefinitionsFor purposes of this subsection— 
(A)Qualified health care information technologyThe term qualified health care information technology means section 179 property which is used primarily for the electronic creation, maintenance, and exchange of medical care information to improve the quality or efficiency of medical care. 
(B)Medical care providerThe term medical care provider means any person engaged in the trade or business of providing medical care. 
(C)Medical careThe term medical care has the meaning given such term by section 213(d).. 
(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2004. 
3.Telecommunications credit for qualified medical care providers 
(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to business related credits) is amended by adding at the end the following new section: 
 
45N.Telecommunications credit for qualified medical care providers 
(a)General ruleFor purposes of section 38, in the case of a qualified medical care provider, the telecommunications credit determined under this section for a taxable year is an amount equal to 50 percent of the applicable telecommunications charges paid or incurred by such provider during the taxable year. 
(b)Dollar limitationIn the case of a qualified medical care provider, the credit determined under subsection (a) for a taxable year shall not exceed $10,000. 
(c)DefinitionsFor purposes of this section— 
(1)Applicable telecommunications chargesThe term applicable telecommunications charges means expenses paid or incurred for the purpose of installing or maintaining a communications network that supports interoperability of electronic medical record systems. 
(2)Qualified medical care providerThe term qualified medical care provider means any person engaged in the trade or business of providing medical care (as defined in section 213(d)) who has purchased qualified health care information technology (as defined in section 179(e)). . 
(b)Conforming amendments 
(1)Section 38(b) of such Code is amended by striking plus at the end of paragraph (25), by striking the period at the end of paragraph (26) and inserting , plus, and by adding at the end the following new paragraph: 
 
(27)the telecommunications credit determined under section 45N.. 
(2)The table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item: 
 
 
Sec. 45N. Telecommunications credit for qualified medical care providers. 
(c)Effective dateThe amendments made by this section shall apply to expenses paid or incurred after December 31, 2004.  
 
